Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  129344                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  CARL VENDITTELLI,                                                                                   Robert P. Young, Jr.
           Plaintiff,                                                                                 Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 129344
                                                                   AGC: 1706/05
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered.
  Relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2005                   _________________________________________
           s1219                                                              Clerk